UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6641


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIDNEY DERROD EVANS, a/k/a Dooley,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:02-cr-00225-JBF-2)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Sidney Derrod Evans, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sidney Derrod Evans appeals the district court’s order

granting his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          See United States v. Evans, No. 2:02-cr-

00225-JBF-2 (E.D. Va. filed Mar. 26, 2010 & entered Mar. 29,

2010); see also Dillon v. United States, __ U.S. __, 2010 WL

2400109 (U.S. June 17, 2010) (No. 09-6338) (holding that United

States   v.    Booker,    543    U.S.   220    (2005),   does   not    apply   to

§ 3582(c)(2)     proceedings).          We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                         2